              Case 2:20-cv-02122-CKD Document 17 Filed 09/15/21 Page 1 of 1


 1   PATRICIA L. McCABE, CSBN 156634
     KRISTIN E. BERK, CSBN 275840
 2   Law Offices of Patricia L. McCabe
     7100 Hayvenhurst Avenue, Suite 314
 3   Van Nuys, CA 91406
     Telephone: (818) 907-9726
 4   Facsimile: (818) 907-6384
     E-mail: patricia@mccabedisabilitylaw.com
 5
     Attorneys for Plaintiff,
 6
     ROBERTA NUESTRO LAUSER

 7
                            UNITED STATES DISTRICT COURT
 8
                          EASTERN DISTRICT OF CALIFORNIA
 9
                                    SACRAMENTO DIVISION
10

11   ROBERTA NUESTRO LAUSER,                        Case No.: 2:20-CV-02122-CKD
12                     Plaintiff,
13   v.                                             ORDER TO CORRECT THE
                                                    SCHEDULING CALENDAR
14   COMMISSIONER of SOCIAL
     SECURITY,
15
                       Defendant.                   Judge: Hon. Carolyn K. Delaney
16

17

18   IT IS HEREBY ORDERED, pursuant to the parties’ stipulation, that the
19   scheduling calendar shall be corrected as follows:
20        • Plaintiff’s Motion For Summary Judgment shall be extended to and

21           including October 1, 2021,
          • Defendants Cross-Motion For Summary Judgment shall be extended to and
22
             including November 15, 2021,
23
          • Plaintiff’s Reply shall be extended to and including November 30, 2021.
24
             Dated: September 14, 2021
25                                            _____________________________________
26                                            CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
27

28
